NUMBER 13-14-00703-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                          IN RE ADOLFO DE LA GARZA


                       On Petition for Writ of Mandamus.


                                        ORDER
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       Relator, Adolfo De La Garza, filed a petition for writ of mandamus seeking to quash

a pre-suit deposition sought by real parties in interest, Hugo Lizcano and Lidia Lizcano.

See TEX. R. CIV. P. 202. This Court granted relator’s motion for emergency relief, ordered

a stay of the underlying proceedings, and requested that the real parties in interest file a

response to the petition for writ of mandamus.

       This cause is currently before the Court on the parties’ “Joint Motion to Abate
Mandamus Proceeding.” According to the motion, the real parties in interest no longer

desire to prosecute the trial court proceeding. The parties thus ask the Court to abate

this original proceeding for sixty days so that the real parties in interest may file a motion

with the trial court to dismiss the underlying case. The parties further request that we

partially lift the stay that we previously imposed in order to allow (1) the real parties to file

their motion to dismiss and an agreed order of dismissal in the trial court, (2) the trial

court’s consideration of that motion and order, and (3) the trial court’s signing of that

order.

         The Court, having examined and fully considered the joint motion to abate, is of

the opinion that it should be granted. Accordingly, we GRANT the joint motion to abate.

We partially LIFT the stay previously imposed in this cause in order to allow the previously

stated events to occur. We ORDER the relator to report to this Court at the end of the

sixty-day period regarding the foregoing events and whether or not this original

proceeding should be dismissed.

         IT IS SO ORDERED.

                                                                          PER CURIAM

Delivered and filed the 22nd
day of December, 2014.




                                               2